Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 06/15/21, Claims 2-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a method of performing an osteotomy on a bone, the method comprising: securing an osteotomy guide to the bone, the osteotomy guide comprising a proximal end, a distal end, first and second guide surfaces operable to guide a cutter to make first and second cuts on a first side of the bone, a third guide surface extending toward the first and second guide surfaces and operable to guide a cutter to make a cut on a second side of the bone, a plurality of proximal fixation holes proximal to the guide surfaces, and at least one distal fixation hole distal to the guide surfaces, the plurality of proximal fixation holes and the at least one distal fixation hole aligned along an axis of the osteotomy guide, wherein the osteotomy guide is secured to the bone using a first one of the plurality of proximal fixation holes; using the osteotomy guide to guide removing a portion of bone from the first side of the bone to create a gap on the first side of the bone; using the osteotomy 
The closest prior art of record appears to be: Collazo (US PG Pub No. 2008/0015603).
Collazo discloses a high tibial osteotomy system and method comprising a cutting block configured to be temporarily affixed to a bone and having guiding surfaces configured to guide a cutter in making a plurality of cuts in the bone and the method comprising the steps of after making the cuts, removing a bone wedge, closing the wedge shaped opening formed by removal of the bone wedge by rotating the bone to open another of the cuts and inserting the bone wedge into one of the other cuts opened by rotation of the bone, but Collazo fails to disclose that the method is performed on a first ray of the human foot, and wherein the plurality of proximal fixation holes at the at least one distal fixation hole are aligned along an axis of the osteotomy guide. Furthermore, there is no reasonable motivation to modify Collazo with the claimed features without destroying the invention since the fixation holes are placed along the device at specific portions and couldn’t be aligned without changing the structure of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WEISS/Primary Examiner, Art Unit 3775